UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

STEVEN E. GREER,

                 Plaintiff,

        -v-                                                           No. 20 CV 5484-LTS-SDA

TUCKER CARLSON, et al.,

                 Defendants.

-------------------------------------------------------x


                                            MEMORANDUM ORDER


                 On July 14, 2020, pro se Plaintiff Steven Greer (“Plaintiff”) commenced this

action asserting various claims including copyright infringement, unfair competition, and

defamation against several Defendants, including Blake Neff (“Mr. Neff”). (See docket entry

nos. 1, 40.) On September 25, 2020, Plaintiff filed a proposed clerk’s certificate of default

against Mr. Neff, who had not yet appeared in the case at that time. (See docket entry no. 57.)

On September 29, 2020, counsel for Mr. Neff filed a notice of appearance followed by a letter to

the Court asserting that a default against Mr. Neff would be inappropriate because Mr. Neff was

never properly served. (See docket entry nos. 60-61.) That same day, the Clerk of Court issued

a certificate of default as to Mr. Neff. (See docket entry no. 65.) On October 2, 2020, Mr. Neff

filed a motion to vacate the Clerk’s certificate of default. (See docket entry nos. 75-76.)

Plaintiff subsequently filed an opposition and Mr. Neff filed a reply in support of his motion.

(See docket entry nos. 79, 82.)

                 On January 28, 2021, the Court issued an Order adopting Magistrate Judge

Aaron’s report and recommendation that the Defendants’ motion to dismiss for lack of subject


GREER - MOT. TO VACATE CERT. OF DEFAULT                    VERSION APRIL 30, 2021                  1
matter jurisdiction be granted but that Plaintiff be granted leave to file a Second Amended

Complaint (“SAC”); the Court granted Plaintiff leave to file his SAC by March 1, 2021. (See

docket entry no. 133.) Plaintiff timely filed his SAC by March 1, 2021, naming Mr. Neff as a

defendant, among others. (See docket entry no. 137.)

               “‘[A]fter a default has been entered against a defendant, [and] a plaintiff files an

amended complaint which becomes operative, the entry of default becomes moot,’ and a motion

for default judgment based on that default must be denied as moot.” Rattray v. Cadavid, No. 17

CIV. 8560 (PGG), 2018 WL 11222583, at *1 (S.D.N.Y. Aug. 31, 2018) (collecting cases); see

also Gladstone v. Health Career Acad., No. 3:15-CV-00517 (CSH), 2016 WL 81789, at *2 (D.

Conn. Jan. 7, 2016) (“[T]he Court's granting of [p]laintiff's motion to amend her complaint

renders moot both her motion for default judgment as well as the Clerk of Court's earlier entry of

default . . . In other words, there can be no import to [d]efendants’ defaulting as to the initial

complaint because the amended complaint supersedes the original and renders it of no legal

effect.”) (internal quotation marks and citations omitted).

               Here, once Plaintiff filed his SAC on March 1, 2021, in which he named Mr. Neff

as a defendant, the SAC superseded the Amended Complaint (“AC”) as the operative pleading,

thereby rendering the entry of default against Mr. Neff on the AC as a legal nullity.

               For this reason, Mr. Neff’s motion to vacate the Clerk’s certificate of default

against him is denied as moot. The Clerk of Court is respectfully directed to strike the entry of

default against Mr. Neff at docket entry no. 65.




GREER - MOT. TO VACATE CERT. OF DEFAULT            VERSION APRIL 30, 2021                             2
               This Memorandum Order resolves docket entry no. 75. This case remains

referred to Magistrate Judge Aaron for General Pretrial Management.




       SO ORDERED.

Dated: New York, New York
       April 30, 2021


                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




GREER - MOT. TO VACATE CERT. OF DEFAULT        VERSION APRIL 30, 2021                          3
